Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
 The effective filing date of the claimed invention is considered that of the 12/035112 application: 2/21/2008 because the recited removal of individual zone player icons from the user interface subsequent to grouping is enabled by at least figures 3C-3E of the ‘112 application. As such the effective filing date of the claimed invention is the CIP date of the ‘112 application and not the original disclosures of the 60/490768 provisional nor the 10/816217, or 10/861653 applications. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art is considered enabling for an individually addressable  independent playback device, such as that depicted in Figure 2A of the instant application, and the display thereof upon an interface for functional grouping into ad hoc networks for designation, receipt and playback of particular audio streams/stream groups in concert with user directed characteristics such as volume, equalization, compression, etc. wherein formation of source/sink configurations allows for adjustment of group configuration parameters of at least faders and controllers assigned to a group channel as well as adjustments of the configuration parameters of each playback device within the group. Additionally, the prior art abounds in individual and groupwise volume control of individual and grouped channels of playback devices each comprising a volume adjustment such as by a fader etc. and other controllers assigned to the group or channel and wherein the individual channels may be grouped onto a volume adjustment fader etc. to apply individual and overall groupwise volume control. The prior art does not reasonably teach the user interface operable for the link, grouping, etc. and display of available playback devices and operable to receive user instructions for the grouping of a subset of available playback devices in the manner claimed. That is, upon an ad hoc grouping of multiple players such as the instant wireless speaker embodiment in a room or other particular local area network under direction of a user interface the grouped players operate to synchronously deliver a particular media and the display upon the interface continues to individually display icons representing the other players but does not individually display icons representing the grouped players and instead displays an icon representing the group of players such as in instant figure 3E such that the icons corresponding to each/any of ungrouped players may be operated to allow user control of volume of each/any of the ungrouped players and the icon corresponding to the grouped players functions to allow user control of a group volume operative to adjust the volume of all/any of the grouped players and wherein the icon corresponding to the grouped players further functions to allow user control of the volume of each/any the individual players within the group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654